Citation Nr: 0608444	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-21 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for impairment of the left 
tibia and fibula, to include paralysis of the leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The appellant had service in the Arkansas Army National Guard 
from July 25, 1975 to May 12, 1976.

This case (which has been advanced on the docket) comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision and was remanded in June 
2005.  Because the appellant testified before an acting 
Veterans Law Judge in February 2005, and before another 
Veterans Law Judge in September 2005, this decision is 
assigned to a panel of not less than three members of the 
Board.  See 38 U.S.C.A. §§ 7102(a), 7107(c).


FINDING OF FACT

No objective documentation confirms that the appellant was 
authorized or required to perform active duty for training or 
inactive duty training on July 30, 1975, or August 28, 1975.


CONCLUSION OF LAW

The criteria for service connection for impairment of the 
left tibia and fibula, to include paralysis of the leg, have 
not been met.  38 U.S.C.A. §§ 106, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

A "veteran" is entitled to compensation for "disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during other than a period 
of war."  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which, in pertinent part, 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  See 38 C.F.R. § 3.6. 

Any individual, who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty for training, and who is disabled 
or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty training shall be deemed 
to have been on active duty for training or inactive duty for 
training, as the case may be.  VA will determine whether such 
individual was so authorized or required to perform such 
duty, and whether the individual was disabled or died from an 
injury or covered disease so incurred.  In making such 
determinations, there shall be taken into consideration the 
hour on which the individual began to proceed or return; the 
hour on which the individual was scheduled to arrive for, or 
on which the individual ceased to perform, such duty; the 
method of travel performed; the itinerary; the manner in 
which the travel was performed; and the immediate cause of 
disability or death.  See 38 U.S.C.A. § 106(d); 38 C.F.R. 
§ 3.6(e).

The appellant seeks service connection for impairment of the 
left tibia and fibula, to include paralysis of the leg.  His 
claim rests on two bases: (1) that he injured his left leg on 
July 30, 1975, in a motorcycle accident while returning home 
from inactive duty training with Company B, 2nd Battalion, 
153rd Infantry of the Army National Guard [Company B(-) 2/153 
INF]; and (2) that he reinjured the left leg on August 28, 
1975 (while on inactive duty training with Company B(-) 2/153 
INF), when his crutches slipped from beneath him.  

There is no question that the appellant was involved in a 
motorcycle accident in Batesville, Arkansas, on the afternoon 
of July 30, 1975.  This is confirmed by a police accident 
report, an ambulance driver's statement, and a copy of a 
local newspaper article.  Yet neither the newspaper article, 
the ambulance driver's statement, nor the accident report 
provides any details as to the location or activity from 
which the appellant was departing at the time of the 
accident.

Thus, the question is not whether the appellant was 
proceeding directly from inactive duty training but rather 
whether the evidence reflects that he had actually had 
inactive duty training on that day.  

At his Board hearings, the appellant essentially testified 
that he took the oath and became a member of Company B(-) 
2/153 INF on July 25, 1975.  Because the appellant had 
apparently missed two days of drill by the time he signed up 
for the National Guard, his commanding officer ([redacted]) 
reportedly "called him in" on July 30 for an unofficial or 
otherwise undocumented drill.  The appellant testified that 
there were no written orders or documents associated with 
this "makeup drill."  

The appellant has submitted several lay statements in support 
of his claim.  In a July 1999 written statement, [redacted]
[redacted] wrote that he was in the National Guard from 1974 to 
1985 or 1986, with Company B(-) 2/153 INF.  He wrote that he 
knew the appellant was in the Army National Guard and that 
the appellant had almost been killed on a motorcycle when he 
left the armory "that afternoon."  

In a July 1999 written statement, [redacted] [redacted] wrote that he 
was in Company  
B(-) 2/153 INF from 1969 to 1977.  He wrote that he knew the 
appellant was in the Army National Guard in Batesville in 
1975 when he had a motorcycle accident on the afternoon of a 
Guard drill.  In another July 1999 statement, the appellant's 
father asserted that the appellant had been hit by an 
automobile after leaving the armory.  

In a May 2004 letter, Mr. [redacted] wrote that he was the 
appellant's National Guard company commander when the 
accident occurred on July 30, 1975, and that the accident 
occurred "while on his way home from drill.  It is my 
knowledge that he was 'on duty' at the time of this 
occurrence."  In a March 2005 affidavit, Mr. [redacted] again 
asserted that he was the appellant's captain in the National 
Guard on July 30, 1975.  

The claims file also includes a 4-minute videotaped interview 
of Mr. [redacted], in which he confirmed that he had been the 
commander of Company B(-) 2/153 INF in 1975, and that he 
remembered having to deal with "administrative matters" 
related to the appellant's injury.  To his best recollection 
(which he admitted had been refreshed in conjunction with the 
interview), Mr. [redacted] stated that the appellant was on his 
way home from  a drill when the motorcycle accident occurred.  
He said that such an injury was very uncommon and that in his 
14 years with the National Guard, he remembered only one 
other soldier who had been so severely injured in conjunction 
with Guard activity.  

The claims file includes a DD Form 44 dated on July 30, 1975 
(the date of the motorcycle accident) signed by Mr. [redacted] as 
company commander, which indicated that the appellant agreed 
to enter on active duty for training within 120 days.  
However, this document was not signed by or otherwise notated 
by the appellant.  At most, this document suggests that Mr. 
[redacted] was working on National Guard matters on July 30, 1975.  

In this case, no objective documentation confirms the 
essential assertion made by the appellant, his father, Mr. 
[redacted], Mr. [redacted], and Mr. [redacted] (that the appellant had 
drilled at the armory just prior to his motorcycle accident 
on July 30, 1975).  In fact, in a July 2005 memorandum, Dale 
C. Umholtz, a records management analyst with the Arkansas 
State Military Department, provided the following 
information:

·  The appellant enlisted on July 25, 
1975, for six years with Company B(-) 
2/153 INF.  The unit had performed its 
monthly unit training assemblies (MUTAs) 
on July 12-13, 1975.  There is no 
indication that the appellant was on duty 
on July 30, 1975, because had he been, 
the next month's DA Form 1379 ("Unit 
Record of Reserve Training") would have 
reflected a makeup drill for which he 
would have been paid.  

·  There is no documentation that Mr. 
[redacted], as company commander, authorized a 
make up drill.        

A similar lack of confirming documentation is notable with 
regard to the appellant's alternative claim (that he was at 
another National Guard drill on August 28, 1975 when he fell 
and reinjured his left leg).  The appellant has testified 
that after being hospitalized 8 to 10 days after his 
motorcycle accident, he returned to his parents' home in a 
full cast.  Apparently, not even a month later, someone from 
Company B(-) 2/153 INF called and told him (and his parents) 
that he had to report again or else military policemen would 
forcibly retrieve him.  The appellant alleges that on August 
28, 1975, he went for drill and that while walking at the 
armory, both of his crutches slipped from under him, causing 
him to fall and re-break his leg.

Once again, the appellant has submitted statements from other 
individuals in support of this allegation.  In a July 2002 
written statement, Mr. [redacted] confirmed that he had been in 
the same National Guard company as the appellant and asserted 
that the appellant had fallen inside the armory during drill 
in 1975.  

In his May 2004 letter, Mr. [redacted] wrote that it was "my 
knowledge that on August 28, 1975 . . . [the appellant] was 
'on duty' at the Batesville National Guard Armory when his 
leg was broken or injured."  Mr. [redacted]'s assertions during 
his videotaped interview essentially echoed this statement.  

Yet in his July 2005 memorandum, Mr. Umholtz noted that the 
appellant did not attend a Guard drill scheduled on August 9-
10, 1975 but rather had been designated as Sick Not in Line 
of Duty (Abs Sk NLD).  Mr. Umholtz also wrote that the 
appellant's file did not reflect that he had had any contact 
with the National Guard on August 28, 1975.  

In fact, documentation indicates that the appellant had very 
little interaction with Company B(-) 2/153 INF before his 
discharge in May 1976 (albeit most likely due to his physical 
status).  The claims file includes Special Order 190 of the 
Office of the Adjutant General ([redacted]), dated on 
September 30, 1975, which ordered the appellant to active 
duty for training on October 23, 1975.  According to Mr. 
Umholtz, this would have entailed an active duty status for 6 
months.  However, since the appellant had not been cleared by 
his civilian doctor he was not physically qualified to ship.  
Thus, this order was revoked by a subsequent [redacted], 
numbered [redacted] and dated October 9, 1975 (this order is also in 
the claims folder).  

No other active duty order was issued and therefore, 
according to Mr. Umholtz, the appellant was never on active 
duty for any reason.  In fact, according to Mr. Umholtz, the 
appellant was designated as Abs SK NLD each month from 
September 1975 through December 1975.  He performed and was 
paid for 2 four hour-drill periods on January 17, 1976 (a 
Saturday).  However, he failed to attend the Sunday MUTAs and 
the unit showed him Abs SK NLD for Sunday periods only.  
Between February 1976 through April 1976 he was again 
designated as Abs SK NLD.  The appellant was discharged from 
the National Guard effective May 12, 1976.  As indicated on 
[redacted] (dated May 12, 1976), the reason for this 
discharge was that he had a civilian physical disability 
"not incident to ARNG service."

The Board acknowledges that the appellant's NGB Form 23 
("Army National Guard Retirement Credits Record") reflects 
that he had 14 points inactive duty between July 25, 1975, 
and May 12, 1976.  However, the meaning of these points was 
explained by Mr. Umholtz in his memorandum: 

·  The appellant had only 2 MUTAs for the 
period from February 25, 1975 to February 
24, 1976, and therefore he only was 
credited 2 points for "Assembly, period 
of equivalent instruction, or appropriate 
duty."  (These were for the two drill 
periods on January 17, 1976).   

·  "Membership" points are given for 
being an active drilling member, and a 
member is entitled to 15 such points for 
each year served.  Since the appellant 
did not complete a full year, his points 
were prorated to 12, to cover the period 
he served (July 25, 1975, to May 12, 
1976).  

·  Points are given for correspondence 
courses completed or miscellaneous duties 
performed.  The appellant earned none for 
this period. 

·  Thus the 14 points are the total from 
adding the 2 assembly points and the 12 
membership points.  According to Mr. 
Umholtz, a "good" year means having a 
total of 50 points or better.

The appellant has testified that the National Guard 
apparently paid for the ambulance that transported him after 
the motorcycle accident, and that he never even got a bill.  
The Board also acknowledges a January 1976 letter from the 
office of Rex M. Easter, M.D., to the U.S. Army which noted 
that the appellant had been referred for orthopedic 
treatment.  The letter apparently included a billing 
statement.  

Yet Mr. Umholtz wrote that there are no documents in his file 
indicating that any type of medical service - from ambulance 
to discharge from the hospital or release from doctor's care 
- was ever paid for by the National Guard (and the Board's 
review of the claims file also reveal no such documents).  On 
this point, Mr. Umholtz also wrote that since the appellant 
was involved in an accident when his unit was not drilling 
and he was not in an authorized makeup drill status, there 
was no reason to complete a line of duty report or file any 
claim to have the Arkansas Army National Guard pay for his 
medical expenses.  Moreover, even if documents did reflect 
the Army had paid for part or all of the appellant's 
treatment, it is questionable whether that evidence, alone, 
would be sufficient to establish that the appellant was 
actually on active duty for training or inactive duty 
training on either July 30, 1975, or August 28, 1975.

In a November 2003 letter, Dr. Easter wrote as follows:

According to the information I have 
available and that I have reviewed, I can 
certainly say in my opinion [the 
appellant's] long-term injuries were made 
worse when he injured his left lower 
extremity on 08/28/75 while on duty.

While Dr. Easter is certainly qualified to opine as to 
whether a particular injury would have aggravated a pre-
existing left leg condition, he is not qualified to make the 
legal conclusion of whether the appellant was on duty when 
the injury occurred.

While the Board in no way questions the sincerity of the lay 
statements put forth in support of his claim (all made nearly 
30 years after the alleged incidents), the burden of proof 
remains on the appellant to show that he performed active 
duty for training or inactive duty for training on July 30, 
1975, or August 28, 1975.  See 38 C.F.R. § 3.6(e)(2).  Yet no 
objective documentation confirms that he was authorized or 
required to perform either duty, and therefore, his claim for 
service connection is denied.  

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In a July 2005 
letter, VA advised the appellant of the four elements 
required by Pelegrini II.  

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  
      
In this case VA provided the appellant with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but did not provide him 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
appellant on these latter two elements, there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  Since (as detailed above) the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the appellant's claim, this was also harmless 
error.  VA satisfied its notice requirements by July 2005 and 
readjudicated the claim in an August 2005 supplemental 
statement of the case.  

The medical records associated with the appellant's entrance 
into the National Guard have been obtained and numerous VA 
and private medical records are in the file.  The Board 
received a large number of documents from the Social Security 
Administration in November 2005, and the appellant waived 
prior RO review of these documents in a February 2006 
memorandum.  The appellant has not indicated that there are 
any outstanding records pertaining to his claim, and in fact 
in an August 2005 statement, he wrote that there were "no 
more papers in my file that . . . VA does not already have."  

A VA examination is not necessary because (as detailed above) 
the Board has determined that the appellant is not a 
"veteran" for purposes of entitlement to VA compensation.  
VA has satisfied its duties to notify and assist the 
appellant, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

ORDER

Service connection for impairment of the left tibia and 
fibula, to include paralysis of the leg, is denied.



			 
             Michael E. Kilcoyne                                           
S. M. Cieplak
	             Veterans Law Judge                               
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


